DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 14-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Cho et al. (U.S. 2015/0102293).
As to claim 1, Cho discloses a sealing structure as shown in figures 1-4, comprising:
two substrates (500, 110) opposite to each other, each of which has a sealing region (300) at a periphery thereof (figure 2);
a recess structure (390a, 320a, or 330a) having at least one recess in the sealing region (300) of at least one of the two substrates (500, 110); and
a sealing material (310) with filler particles (para-0104), which is disposed along the sealing regions to seal the two substrates, wherein a portion of the filler particles are accommodated in the at least one recess.

a sealing structure, comprising:
two substrates (500, 110) opposite to each other, each of which has a sealing region (300) at a periphery thereof (see figure 2);
a recess structure (390a, 320a, or 330a) having at least one recess in the sealing region (300) of at least one of the two substrates; and
a sealing material (310) with filler particles (para-0104), which is disposed along the sealing regions to seal the two substrates (500, 110), wherein a portion of the filler particles (para-104) are accommodated in the at least one recess.
As to claim 2, Cho further comprising an insulating layer (390 or 113) disposed on the at least one of the two substrates, on which the recess structure (390a, 320a, or 330a) is formed.
As to claim 3, Cho discloses in a first direction, a maximum width of the at least one recess (320a, or 330a) is greater than or equal to 7.5um, and less than or equal to 73um (705um<= width <= 73um), para-0132-135.
As to claim 4, Cho discloses in figure 5A, a ratio of a maximum width of the at least one recess (320a) in a second direction to a maximum width of the at least one recess in a first direction is greater than or equal to 0.5, and less than or equal to 4 (0.5<=ratio of width <=4).
As to claim 6, Cho further comprising:
a first functional layer (111) disposed between the insulating layer (113) and one of the two substrates (110); and

As to claim 7, Cho discloses the first functional layer comprises a buffer layer (111).
As to claim 8, Cho discloses the second functional layer (114) is formed in the at least one recess.
As to claim 9, Cho discloses in figure 3 that a top surface of the at least one of the two substrates (500, 110) is exposed from the recess (i.e. 390a).
As to claim 14, Cho discloses a coefficient of thermal expansion (CTE) of the filler particles (organic binder material) is less than a coefficient of thermal expansion of the sealing material (inorganic material frit or glass frit).
As to claims 15-16, Cho further comprising a wiring (320, 330), wherein the wiring is disposed on the periphery of the at least one of the two substrates, see figures 1-2, and the sealing material (310) overlaps the wiring in a top view direction.
As to claim 17, Cho discloses the sealing material (310) is in direct contact with the insulating layer (390).
As to claim 18, Cho discloses a number of the at least one recess (390a, 320a, or 330a) is at least two, and the recesses are arranged in a staggered manner.
As to claim 19, Cho discloses a gap exists between two adjacent ones of the recesses (390a) in a direction, and a length of the gap is less than a length of one of the two adjacent ones of the recesses in the direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Miska (U.S. Patent 6,901,660).
Regarding claim 5, Cho does not specifically disclose a size of the filler particles is greater than or equal to 0.6um, and less than or equal to 0.85um.
Miska teaches a conductive gasket (10) sealed between metal surfaces (16, 18) as shown in figures 1-6 comprising the filler particles (in the recess 14) is greater than or equal to 0.6um, and less than or equal to 0.85um, see column 4.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Miska employed in the structure of Cho in order to provide excellent heat dissipation structure.
Regarding claim 10, Cho does not specifically disclose at least a portion of the at least one recess has a depth that can accommodate at least two of the filler particles in a direction of the depth.
Miska teaches a conductive gasket (10) sealed between metal surfaces (16, 18) as shown in figures 1-6 comprising at least a portion of the at least one recess (14) has a depth that can accommodate at least two of the filler particles (30, 32) in a direction of the depth, see column 4.

Regarding claim 11, Cho as modified by Miska teaches the depth (thickness) is greater than or equal to 2um, column 4.
Regarding claim 12, Cho as modified by Miska teaches a ratio of the depth to a size of one of the filler particles is greater than or equal to 3 and less than or equal to 4.
Regarding claim 14, Cho as modified by Miska teaches the at least one recess has a cross-section in a bowl shape, see figure 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN T DINH/Primary Examiner, Art Unit 2848